DETAILED ACTION
Applicants' arguments and declaration, filed May 11, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Spireas (U.S. 2005/0276844).
	Spireas teaches metaxalone compositions having improved bioavailability compared to the Skelaxin® products. Skelaxin® is sold as a 400 and 800mg tablet [0004]. To improve the solubility of Skelaxin® tablets, they can be administered with food [0005]. The lipids and other fat substances contained in the food along with bile salts and digestive enzymes act as solubility enhancers and increase the dissolution rate of the metaxalone from the Skelaxin® tablets [0005]. The goal of Spireas is to form a tablet that has a higher dissolution rate and bioavailability without the need to co-administer with food [0007]. One solution taught is micronizing metaxalone to improve the dissolution [0008]. The solution preferred by Spireas is forming tablet formulations containing a variety of excipients (see whole document). The excipients of Spireas include disintegrants. Spireas demonstrates tablets which dissolve slower, the same as, faster, and substantially faster than Skelaxin® tablets (Tables I and II and whole document). Examples 2-5 all demonstrate faster dissolution of metaxalone than Skelaxin® in warm water with and without SLS (Table 2). 
	It is noted that Example 5 of Spireas (500mg tablet having 400mg metaxalone) which includes the fatty acid emulsifier polysorbate 80 has about twice the rate of dissolution as compared to Skelaxin® (57% dissolved in warm water in first 30 minutes and 48% with presence of SLS compared to 28 and 27% for Skelaxin®, respectively). Based on Spireas, one having ordinary skill in the art making the metaxalone tablets of Spireas having rapid dissolution of metaxalone would have found it prima facie obvious to include lipids such as polysorbate 80 to improve dissolution rate, disintegrants to disintegrate the tablet more rapidly, and micronized metaxalone to dissolve more rapidly in fluid in order to provide the desired dissolution characteristics. Based on Spireas, one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly recited dissolution properties. With regard to the size of the particles, it would have been prima facie obvious to optimize the particle size distribution in order to provide the desired dissolution properties. One of skill in the art is well aware that smaller particles dissolve faster due to increased surface area per unit weight. Including smaller particles is a well-established means for increasing the rate of active agent release. By including the excipients set forth in Spireas and sizing the active agent particles to provide the desired release, a skilled artisan is able to optimize the rate at which the active agent is released. See MPEP 2144.05(II) and 2143(I)(C). 
Obviousness Remarks
Applicant formerly argued in a 132 Declaration of Mukteeshwar Grande that the claimed formulation strategy accomplishes (1) a 640 mg tablet bioequivalent to Skelaxin® 800 mg tablets, (2) that overcomes the requirement that Skelaxin® tablets be administered with food. The 132 Declaration further attested to the unexpected nature of these findings, and Applicants submitted that nothing in Spireas is to the contrary.
Examiner disagrees. As discussed above, Spireas teaches micronizing, substantially improving bioavailability vs Skelaxin®, and overcoming the food effect.  As such, the results discussed in Applicants declaration are expected based on Spireas. 

Applicants now submit a declaration by Ryan Hartung, Manager of Scientific Product Development at Primus Pharmaceuticals. Mr. Hartung states that the present invention relates to two separate grades of metaxalone to control the bioavailability and reduce the dose of metaxalone from 800 in Skelaxin® to 640mg. Mr. Hartung refers to the reduction in dose as the first inventive effect. Mr. Hartung that Spireas did not achieve the first inventive effect, so the rejection should be withdrawn. 
Examiner disagrees. The standard for obviousness is not whether the specific embodiments used the same amount of active agent, but whether the prior art teaches or suggests the modification of the prior art. Here, Spireas teaches improving the bioavailability of metaxalone relative to Skelaxin® (See e.g. examples 2-5). As such, a  person having ordinary skill in the art would have been motivated to predictably improve the bioavailability of metaxalone versus Skelaxin®. 
Mr. Hartung declares that Applicants strategy allows manufacture of a metaxalone tablet that is bioequivalent to itself in the fed and fasted states based on the FDA’s bioequivalence requirements. Mr. Hartung submits that Spireas does not achieve fed and fasted bioequivalence, so the rejection should be withdrawn. 
Examiner disagrees. Spireas teaches an expectation that metaxalone products prepared according to the present invention…should demonstrate similar oral bioavailability under both fasting and non-fasting dosing conditions (Spireas at [0009, 0044]). As such, a skilled artisan following the teachings of Spireas would expect minimal food effect, and therefore bioequivalence in the fed and fasted state based on the FDA’s bioequivalence requirements. 

Mr. Hartung declares that Applicants strategy permits reduction to 640mg while providing pharmacokinetics comparable to traditional Skelaxin tablet much greater than 800mg. My Hartung submits that Spireas does not achieve such an effect. 
Examiner disagrees. While Spireas did not exemplify a 640mg tablet, Spireas did teach formulations which substantially reduce the dose from that of Skelaxin while achieving comparable or improved pharmacokinetics (Examples 2-5). 

Mr. Hartung declares that Applicants strategy permits reduced excipient load of the formulation, which makes the resulting pill easier to swallow. Applicants note that Table 1 of the instant specification contains about 85% metaxalone while Spireas contains about 80% metaxalone. 
Examiner disagrees. The instant claims do not teach the inclusion of excipients, let alone a specific percentage. Since the alleged difference is not recited, it does not negate the prima facie case of obviousness established herein. Further, regarding any alleged secondary consideration, it is burden of Applicants to compare to the closest prior art and demonstrate that differences are statically and practically significant. MPEP 716.02(b). The record does not reflect that Applicants have met their burden, so the argument is unpersuasive. 

Applicants submit that by using two separate grades of metaxalone to achieve improved bioavailability, instead of the excipient strategy employed by Spireas, Applicant has significantly reduced the size of its tablets. As shown in table 1 of the instant specification, a 640 mg tablet contains 85.1% metaxalone, and weighs 752 mg. In contrast, the 400 mg tablets described by Spireas in Table 1 contain 80% metaxalone, weigh ~500 mg and, if scaled up to 640 mg, would weigh ~800 mg. The excipient load in the tablet is reduced from 160 mg in a scaled up Spireas to 112 mg in the current invention, which is more than a 30% reduction. Applicants submit the reduction is obviously significant in view of the size of these tablets and the need to swallow them, and is further proof of the unexpected results from the claimed invention, and the patentability of the claimed invention. Applicant respectfully submits that the application is in condition for allowance and solicits a prompt notification of same.
Examiner disagrees. The instant claims permit the use of any excipients, so Applicants argument that the prior art used more excipients than the instant invention is unpersuasive. Applicants are reminded that limitations from the specification, such as the excipient amount used in a specific embodiment, are not read into the claims. See MPEP 2111.01(II). 
Moreover, Spireas teaches that inclusion of such excipients can produce tablets having substantially improved bioavailability over Skelaxin® (Example 4 yielded 177.8% and Example 5 projected 225% improved bioavailability based on Table 3). As such, a skilled artisan would have expected to achieve of bioequivalence to Skelaxin using a dosage form having a substantially reduced dosage form size. Therefore, Applicants findings are not unexpected as required by MPEP 716.02. Even assuming otherwise, purely arguendo, the data which applicants rely upon is not commensurate in scope with the instant claims as required by MPEP 716.02(d). For these reasons, Applicants arguments are unpersuasive. 

Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612